Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 was received and has been entered.  Claims 1, 4-7, and 11-13 were amended. Claim 2 was cancelled.  Claims 1, and 3-18 are in the application. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “a fluid injection part… configured to inject a fluid through an outer side of the inner volume” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 A possible solution would be to amend the claim to: “a fluid injection part… configured to inject a fluid along an outer side of the inner volume”.
Specification
The previous objection to the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o) for “an inner volume” and “injector” in claim 11 is withdrawn based on the amendment to claims 1 and 11. 
The objection to the specification based on the following claim language in claim 1 is “a fluid injection part… configured to inject a fluid through an outer side of the inner volume” in claim 1 is maintained.
  A possible solution would be to amend the claim to: “a fluid injection part… configured to inject a fluid along an outer side of the inner volume”.
Claim Objections
The previous objection to claim 1 because of the following informalities:  “chamber in which a space is formed” is withdrawn based on the deletion of this limitation from the claim. 
Claim 1 is objected to because of the following informalities:  “a fluid injection part… configured to inject a fluid through an outer side of the inner volume”.  Appropriate correction is required. A suggested revision is as follows:   “a fluid injection part… configured to inject a fluid along an outer side of the inner volume”.
Claims 5 and 7 both depend from claim 1. Claims 5 and 7 recite “fluid injection part … is configured to … inject the fluid …. to the outer side of the chamber”. Claim 1 recites: “fluid injection part …  configured to … inject a fluid … through an outer side of the inner volume”.  A suggested revision is as follows:   “a fluid injection part… configured to inject a fluid along the [[an]] outer side of the inner volume”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid injection part”,” loading/unloading part” in claim 1, , and “a driving part” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Additionally, “injection part” in claim 11 is no longer being considered under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, based on the deletion of this term from the claims (claim 11).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The previous rejection of claims 1, 3-11, and 13-18 under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Pub. No. 20160354865 to James T. McWhirter (hereinafter McWhirter) is withdrawn based on the amendment to claim 1.   
Claims 1, 3-4, 9-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Num. 5,210,959 to Brestovansky et al (hereinafter Brestovansky).   
Regarding claim 1, AAPA teaches a substrate processing apparatus comprising: a chamber (10); a loading/unloading part (30) of the chamber (10) through which a substrate (W) is loaded and unloaded . (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
AAPA teaches the chamber (10) comprises a first housing (11) constituting an upper portion of the chamber, a second housing (12) constituting a lower portion of the chamber, a first flange (21) connected along the perimeter of the housing, and a second flange (22) connected along the perimeter of the second housing, wherein the chamber is formed by coupling of the first housing and the second housing and the first flange and the second flange are coupled when the first housing and the second housing are coupled; and 10the loading/unloading part (30) is formed between the first housing (11) and the second housing (12) when the first housing (11) and the second housing (12) are separated and wherein the first flange comprises a first top surface, a first bottom bottom surface, and a first outer side surface and the second flange comprises a second top surface, a second bottom surface, and a second outer side surface. 10(See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
AAPA does not explicitly teach 5a fluid injection part attached to the first outer side surface or the second outer side surface such that the fluid injection part is configured to inject a fluid through an outer side of the chamber. 
 Brestovansky is directed to a processing system using a localized process-gas atmosphere. (See Brestovansky,  Abstract.)
Brestovansky teaches a fluid injection part (annular diffuser 80) provided at the second flange (78) and configured to inject a fluid through an outer side of the chamber (66). (See Brestovansky, Abstract and col. 8, lines 7-24 and Figs.7-8.) Examiner is considering through the outer side of the chamber to be equivalent to the area at the bottom of the vessel (66). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include to the first outer side surface or the second outer side surface such that the fluid injection part is configured to inject a fluid through an outer side of the chamber, because Brestovansky teaches this structure would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract and col. 8, lines 7-24 and Figs.7-8.)
Regarding claim 3, AAPA does not explicitly teach the fluid injection part is configured to inject the fluid through the loading/unloading 15part.
Brestovansky teaches a fluid injection part (annular diffuser 82) provided at the first flange (76) or the second flange (attached to 66) and configured to inject a fluid through the unloading/loading part. (See Brestovansky, Abstract and col. 8, lines 7-24 and Figs.7-8.) 
Examiner is considering through the unloading/loading part to be equivalent to the area between the top of the workpiece carrier (78) and the bottom of the vessel (66).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part is configured to inject the fluid through the loading/unloading 15part, because Brestovansky teaches this would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract and col. 8, lines 7-24 and Figs.7-8.)
 Regarding claim 4, AAPA does not explicitly teaches the fluid injection part is attached to the first outer side surface and configured to inject the fluid in a vertically and downward direction.
Brestovansky teaches a fluid injection part attached to the first outer side surface and configured to inject a fluid vertically and downward. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.) Examiner is considering attached to the first outer side surface to be equivalent to being connected directly to a portion of the flange which is attached to the first outer side surface of the flange.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part is attached to the first outer side surface and configured to inject the fluid in a vertically and downward direction, because Brestovansky teaches this would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
 
Regarding claim 9, AAPA does not explicitly teach the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange.
Brestovansky teaches the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange, because Brestovansky teaches this structure would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
Regarding claim 10, AAPA does not explicitly teach the fluid injection part is formed in a ring shape along a circumference of the first flange or the second flange.
Brestovansky teaches the fluid injection part (80) is formed in a ring shape along a circumference of the second flange. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part formed in a ring shape along a circumference of the first flange or the second flange, because Brestovansky teaches this structure would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
Regarding claim 11, AAPA does not explicitly teach the fluid injection part is provided with at least one injector part configured to inject the fluid. 
Brestovansky teaches the fluid injection part (80,80) is provided with at least one injector part (80) configured to inject the fluid. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part is provided with at least one injector part configured to inject the fluid, because Brestovansky teaches this configuration enables the gas from the gas curtain to be formed. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
Regarding claim 13, AAPA does not explicitly teach at least one injector 15part is provided at a predetermined interval along a circumference of the first flange or the second flange.
Brestovansky teaches at least one injection 15part is provided at a predetermined interval along a circumference of the first flange or second flange. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have at least one injection 15part is provided at a predetermined interval along a circumference of the first flange or second flange, because Brestovansky teaches this structure would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
Regarding claim 15, AAPA does not explicitly teach the fluid is formed of at least one among inert gas, nitrogen gas, and clean air.
Brestovansky teaches the fluid is formed of at least one among inert gas, nitrogen gas, and clean air. (See Brestovansky, col. 5, lines 24-27 and Figs. 7-8.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid is formed of at least one among inert gas, nitrogen gas, and clean air, because Brestovansky teaches this structure would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract, col. 5, lines 24-27   and col. 8, lines 7-24 and Fig.7.)
Regarding claim 16, AAPA teaches the first housing (11) has a fixed position, a driving part (40) is provided at the second housing, and the second housing (12) moves to be coupled to or separated from the first housing (11) by driving of the driving part (40), and thus the chamber is opened and closed. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to an upper portion of the second housing, because AAPA teaches this would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
Regarding claim 17, 10AAPA teaches the driving part (40) is formed of a cylinder configured to move the second housing (12) up and 10down, such that the first housing and the second housing is coupled or separated, respectively. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application.)
The previous rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Pub. No. 20160354865 to James T. McWhirter (hereinafter McWhirter) as applied to claim 11 and further in view of US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) is withdrawn based on the amendment to claim 1 and Applicant’s arguments.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Num. 5,210,959 to Brestovansky et al (hereinafter Brestovansky) as applied to claim 11 and further in view of US Pat. Pub. No. 20130269612  A1 to Cheng et al (hereinafter Cheng).
 Regarding claim 12, AAPA does not explicitly teach the at least one injection part is formed in a slit shape. 
Cheng is directed to applying a gas curtain.
Cheng teaches the at least one injection part (201) is formed in a slit shape. (See Cheng, Abstract, paragraphs 7 and 23 and Fig. 1E.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the at least one injection part is formed in a slit shape, as an art recognized equivalent structure for a gas curtain. (See Cheng, Abstract, paragraphs 7, 9 and 23 and Fig. 1E.)
The previous rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Pub. No. 20160354865 to James T. McWhirter (hereinafter McWhirter) is withdrawn based on the amendment to claim 1.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Num. 5,210,959 to Brestovansky et al (hereinafter Brestovansky) as applied to claim 1 and further in view of US Pat. Pub. No. 20160354865 to James T. McWhirter (hereinafter McWhirter).
Regarding claim 14, AAPA does not explicitly teach a gas supply tank connected to the fluid injection part to supply the fluid.
McWhirter a gas supply tank (210) connected to the fluid injection part to supply the fluid. (See McWhirter, paragraph 41-42 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have at least one injection 15part is provided at a predetermined interval along a circumference of the first housing, because McWhirter teaches this would provide the curtain gas to the chamber. (See McWhirter, paragraph 41-42 and Fig. 1.)
The previous rejection of claims 1 and 3-18 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Pub. No. 20080187430 A1 to Datta et al (hereinafter Datta) and US Pat. Pub. No. 20160354865 to James T. McWhirter (hereinafter McWhirter) is withdrawn based on the amendment to claim 1.
Claims 1, 3-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Num. 5,210,959 to Brestovansky et al (hereinafter Brestovansky) and US Pat. Pub. No. 20160354865 to James T. McWhirter (hereinafter McWhirter).
Regarding claim 1, Applied Materials teaches a substrate processing apparatus comprising: a chamber (100) including an inner volume (104); a loading/unloading part (108) of the chamber (100) through which a substrate (102) is loaded and unloaded and 5a fluid injection part (112) configured to inject a fluid through an outer side of the inner volume. (See Applied Materials, paragraphs 20-23, Fig. 1.)
Applied Materials does not explicitly teach the chamber comprises a first housing constituting an upper portion of the chamber, a second housing constituting a lower portion of the chamber, a first flange connected along the perimeter of the housing, and a second flange connected along the perimeter of the second housing, wherein the chamber is formed by coupling of the first housing and the second housing and the first flange and the second flange are coupled when the first housing and the second housing is coupled; and  10the loading/unloading part is formed between the first housing and the second housing when the first housing and the second housing are separated.
AAPA teaches the chamber (10) comprises a first housing (11) constituting an upper portion of the chamber, a second housing (12) constituting a lower portion of the chamber, a first flange (21) connected along the perimeter of the housing, and a second flange (22) connected along the perimeter of the second housing, wherein the chamber is formed by coupling of the first housing and the second housing and the first flange and the second flange are coupled when the first housing and the second housing are coupled; and 10the loading/unloading part (30) is formed between the first housing (11) and the second housing (12) when the first housing (11) and the second housing (12) are separated. 10(See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
AAPA teaches this structure would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber include a first housing constituting an upper portion of the chamber, a second housing constituting a lower portion of the chamber, a first flange connected along the perimeter of the housing, and a second flange connected along the perimeter of the second housing, wherein the chamber is formed by coupling of the first housing and the second housing and the first flange and the second flange are coupled when the first housing and the second housing is coupled; and  10the loading/unloading part is formed between the first housing and the second housing when the first housing and the second housing are separated, because Brestovansky teaches the laminar flow of air to prevent the detrimental effect of atmospheric air from entering the chamber. (See Brestovansky, Abstract and col. 7, lines 56-66.)  
Applied Materials does not explicitly teach the first flange comprises a first top surface, a first bottom surface, and a first outer side surface, and the second flange comprises a second top surface, a second bottom surface, and a second outer side surface. 
AAPA teaches the first flange comprises a first top surface, a first bottom surface, and a first outer side surface, and the second flange comprises a second top surface, a second bottom surface, and a second outer side surface. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
AAPA teaches this structure would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a first top surface, a first bottom surface, and a first outer side surface, and the second flange comprises a second top surface, a second bottom surface, and a second outer side surface, because Datta teaches a sealed state achieved by adding an upper portion to a chamber can allow substrates to processed in a sealed environment between loading and unloading steps to achieve desired production speed and yields. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
Applied Materials does not explicitly teach a fluid injection part provided at the first flange or the second flange and configured to inject a fluid through an outer side of the inner volume.
Brestovansky teaches a fluid injection part (annular diffuser 80) provided at the second flange (78) and configured to inject a fluid through an outer side of the chamber (66). (See Brestovansky, Abstract and col. 8, lines 7-24 and Figs.7-8.) Examiner is considering through the outer side of the chamber to be equivalent to the area at the bottom of the vessel (66). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include to the first outer side surface or the second outer side surface such that the fluid injection part is configured to inject a fluid through an outer side of the chamber, because Brestovansky teaches this structure would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract and col. 8, lines 7-24 and Figs.7-8.)
Regarding claim 3, Applied Materials teach the fluid injection part (112) is configured to inject the fluid through the loading/unloading 15part (108).  (See Applied Materials, paragraphs 20-23, Fig. 1.)
 Regarding claim 4, Applied Materials teaches the fluid injection part (112) is configured to inject the fluid in a vertically and downward direction. (See Applied Materials, paragraphs 20-23, Fig. 1.)
Regarding claim 5, Applied Materials does not explicitly teach the fluid injection part attached to the first outer side surface. 
Brestovansky teaches the fluid injection part attached to the first outer side surface. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part attached to the first outer side surface, because Brestovansky teaches this would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
Regarding claim 5, Applied Materials does not explicitly teach the fluid injection part is configured to obliquely inject the fluid downward and to the outer side of the chamber. 
McWhirter teaches a fluid injection part (214T, 214B) located at the first flange (26 of 20) and is configured to obliquely inject the fluid (212) downward and to an outer side of the chamber. (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part is configured to obliquely inject the fluid downward and to the outer side of the chamber, because as McWhirter teaches in paragraph 51 McWhirter teaches the gas from the gas curtain at the outer side of the chamber prevents the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits. (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
Regarding claim 6, Applied Materials does not explicitly teach the fluid injection part attached to the second outer side surface.
Brestovansky teaches the fluid injection part attached to the second outer side surface. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part attached to the second outer side surface, because Brestovansky teaches this would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
Regarding claim 6, Applied Materials does not explicitly teach the fluid injection part is configured to inject the fluid vertically 10upward.
McWhirter teaches the fluid injection part is located at the second flange (60) and is configured to inject the fluid vertically 10upward. (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part is configured to inject the fluid vertically and 10upward, because McWhirter teaches this would enable the purge gas to provide the desired protection against the other processing gases. (See McWhirter, Abstract and paragraphs 8, 51, and Figs.1, 3, 6.)
 Regarding claim 7, Applied Materials does not explicitly teach the fluid injection part attached to the second outer side surface and is configured to obliquely inject the fluid upward and to the outer side of the chamber.
Brestovansky teaches the fluid injection part attached to the second outer side surface. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part attached to the second outer side surface, because Brestovansky teaches this would prevent the internal surface of the processing chamber from being exposed to external air. (See Brestovansky, Abstract and col. 8, lines 7-24 and Fig.7.)
Regarding claim 7, Applied Materials does not explicitly teach the fluid injection part is configured to obliquely inject the fluid upward and to the outer side of the chamber.
McWhirter teaches the fluid injection part attached to the second outer side surface (60) and is configured to obliquely inject the fluid upward and to the outer side of the chamber. (See McWhirter, Abstract and paragraphs 8, 14, 28, 39-40, 50-52 and Figs.1, 3, 6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part attached to the second outer side surface and is configured to obliquely inject the fluid upward and to the outer side of the chamber, because McWhirter teaches this would enable the purge gas to provide the desired protection against the other processing gases. (See McWhirter, Abstract and paragraphs 8, 51, and Figs.1, 3, 6.)
Regarding claim 8, Applied Materials teaches the fluid injection part is configured to obliquely inject the fluid in a direction inclined 5 to 15o from a vertical direction to 20the outer side of the chamber.  (See Applied Materials, paragraphs 20-23,33 Fig. 3A-3B.)
Regarding claim 9, Applied Materials teaches the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first housing or the second housing.  (See Applied Materials, paragraphs 20-23,33 Fig. 3A-3B.)
Regarding claim 9, Applied Materials does not explicitly teach the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange.
McWhirter teaches the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange. (See McWhirter, paragraphs 43, 47, 51 and Fig.6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first flange or the second flange, because as McWhirter teaches in paragraph 51 McWhirter teaches the gas from the gas curtain at the outer side of the chamber prevents the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits. (See McWhirter, paragraph 51.)
Regarding claim 10, Applied Materials does not explicitly teach the fluid injection part is formed in a ring shape along a circumference of the first flange or the second flange.
McWhirter teaches the fluid injection part is formed in a ring shape along a circumference of the first flange or the second flange. (See McWhirter, paragraphs 43, 47, 51 and Fig.6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part formed in a ring shape along a circumference of the first flange or the second flange, because as McWhirter teaches in paragraph 51 this configuration enables the gas from the gas curtain at the outer side of the chamber to prevent the process gas from entering the ambient atmosphere at a concentration level which exceeds prescribed safety limits. (See McWhirter, paragraph 51.)
Regarding claim 11, Applied Materials teaches the fluid injection part (112) is provided with at least one injection part (120) configured to inject the fluid. (See Applied Materials, paragraphs 20-23, Fig. 1.)
Regarding claim 13, Applied Materials does not explicitly teach at least one injector 15part is provided at a predetermined interval along a circumference of the first flange or the second flange.
McWhirter teaches at least one injection 15part including air outlet openings (214T) are provided at a predetermined interval along a circumference of the first housing. (See McWhirter, paragraph 51 and Fig. 3-6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have at least one injection 15part is provided at a predetermined interval along a circumference of the first housing, because McWhirter teaches this would enable the curtain to be located in the desired position around the processing gas. (See McWhirter, paragraph 51 and Fig. 3-6.)
 Regarding claim 14, Applied Materials teaches a gas supply tank (118) connected to the fluid injection part (120) to supply the fluid. (See Applied Materials, paragraphs 20-23, Fig. 1.)
Regarding claim 15, Applied Materials does not explicitly teach the fluid is formed of at least one among inert gas, nitrogen gas, and clean air.
McWhirter teaches the fluid is formed of at least one among inert gas, nitrogen gas, and clean air. (See McWhirter, paragraph 51 and Fig. 3-6.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid is formed of at least one among inert gas, nitrogen gas, and clean air, because McWhirter teaches this would enable the curtain to have the desired properties for protecting against the release of the processing gas. (See McWhirter, paragraph 51 and Fig. 3-6.)
Regarding claim 16, Applied Materials does not explicitly teach the first housing has a fixed position, a driving part is provided at the second housing, and the second housing moves to be coupled to or separated from the first housing by driving of the driving part, and thus the chamber is opened and closed.   
AAPA teaches the first housing (11) has a fixed position, a driving part (40) is provided at the second housing, and the second housing (12) moves to be coupled to or separated from the first housing (11) by driving of the driving part (40), and thus the chamber is opened and closed. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to an upper portion of the second housing, because AAPA teaches this would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
Regarding claim 17, Applied Materials does not explicitly teach the driving part is formed of a cylinder configured to move the second housing up and 10down such that the first housing and the second housing is coupled or separated, respectively.  
AAPA teaches the chamber (10) is formed so that the first housing is coupled to an upper portion of the second housing; and the driving part (40) is formed of a cylinder configured to move the second housing (12) up and 10down. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to an upper portion of the second housing; and the driving part is formed of a cylinder configured to move the second housing up and 10down, because AAPA teaches this would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
Regarding claim 18, Applied Materials teaches the fluid injection part is formed to obliquely inject the fluid in a direction inclined 5-150 from a vertical direction to the outer side of the chamber. (See Applied Materials, paragraphs 20-23,33 Fig. 3A-3B.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) and US Pat. Num. 5,210,959 to Brestovansky et al (hereinafter Brestovansky) and US Pat. Pub. No. 20160354865 to James T. McWhirter (hereinafter McWhirter) as applied to claim 11 and further in view of US Pat. Pub. No. 20130269612  A1 to Cheng et al (hereinafter Cheng).
 Regarding claim 12, Applied Materials does not explicitly teach the at least one injection part is formed in a slit shape. 
Cheng is directed to applying a gas curtain.
Cheng teaches the at least one injection part (201) is formed in a slit shape. (See Cheng, Abstract, paragraphs 7 and 23 and Fig. 1E.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the at least one injection part is formed in a slit shape, as an art recognized equivalent structure for a gas curtain. (See Cheng, Abstract, paragraphs 7, 9 and 23 and Fig. 1E.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-18 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rejection under 35 USC 103(a) over AAPA and McWhirter
Applicant argues on page 8, third paragraph of the Remarks Section that McWhorter’s motive for invention was to form an air curtain between the chambers to prevent toxic gases used for sample processing inside the chamber from escaping out of the chamber and affecting the atmosphere. There is no reasonable motivation to combine the prior arts due to the damage inside the chamber. 
Examiner disagrees. A person of ordinary skill in the ordinary art would understand the top and lower curtain-gas conduits of McWhirter to distribute the air curtain to protect the chamber. McWhirter teaches the top and lower curtain-gas conduits are well known in the art.
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
Rejection under 35 USC 103(a) over Applied Materials, AAPA, Datta, and McWhirter
This ground of rejection has been withdrawn
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20110209663 A1 to Endo is directed to annular isolated site processing and US Pat. Pub. No.20050059246 A1 to Yamada.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717